United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 11, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-10949
                         Summary Calendar


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

                           KEON HA LEE,

                                                 Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:04-CR-226
                      --------------------

Before JONES, Chief Judge, DAVIS and OWEN, Circuit Judges.

PER CURIAM:*

     Keon Ha Lee appeals his jury conviction for harboring illegal

aliens for commercial advantage and private financial gain, in

violation of 8 U.S.C. § 1324(a)(1)(A)(iii), (a)(1)(B)(i).            Lee

argues that the evidence was insufficient to prove that he had

harbored, concealed, or shielded from detection illegal aliens or

that he had substantially facilitated their remaining in the United

States illegally. Viewing the evidence in the light most favorable

to the verdict, a rational juror could have found that the evidence

established beyond a reasonable doubt that Lee provided illegal

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
aliens with false identities and illegal income, thereby shielding

them from detection and substantially facilitating their continued

unlawful presence in the United States.     See United States v.

Rubio-Gonzalez, 674 F.2d 1067, 1072 (5th Cir. 1982); United States

v. Cantu, 557 F.2d 1173, 1180 (5th Cir. 1977).

     AFFIRMED.




                                2